                                                                    01/22/2020 13:41            #107     P . 002/003
From:
                        Case 1:20-cv-00391-AKH Document 6 Filed 01/22/20 Page 1 of 2


                                                                                                            New York
                                                                                                                1


  REITLER
 REITLER KAILAS & ROSENBLATT I.LC
                                                                                            885 Third Avenue, 20 h Floor
                                                                                                    New York, NY 10022
                                                                                                       Tel: 212.209.3050
                                                                                                      Fax: 212.371.5500

                                              DOC UM ENT                                                    Princeton
                                              ELECTR ONICALLY FILED                        4 Independence Way, Ste 120
                                                                                                   Princeton, NJ 08540
                                              DOC #:_ _ __ __,__ _                                   Tel: 609.514.1500
                                                                                                     Fax: 609.514.1501
                                                                        0
                                                                                                  www.reitlerlaw.com




                                                                     January 22, 2020

        VIA ECF AND FACSIMILE                                           C- ~ ~ o
                                                                        JID ~.,... ----
                                                                                               1/.1_...,L:::::a-
        Hon. Alvin K. Hellerstein
        United States District Court
        Southern District of New York
        500 Pearl Street, Room l 050
        New York, NY 10007

                  Re:     Reach Global Inc., et al. v. Ridenhour, et al., 20 cv 00391 (AKH)

        Dear Judge Hellerstein:

                This firm represents the Plaintiffs Reach Global Inc., Reach Music Publishing, Inc. and
        Terrordome Music Publishing, LLC and Third-Party Defendant Michael Closter in the above-
        entitled action. This action was removed to this Court by Plaintiffs and Third-Party Defendant
        from New York State Supreme Court, New York County on January 15, 2020 pursuant to 28
        U.S.C. ·§ 1454, which provides that "A civil action in which any party asserts a claim for relief
        arising under any Act of Congress relating to . . . copyrights may be removed to the district court
        of the United States for the district and division embracing the place where the action is
        pending."

               We respectfully request an extension of time for Plaintiffs and Third-Party Defendant to
        answer, move with respect to or otherwise respond to the Counterclaims and Third-Party
        Complaint interposed by Defendants to February 7, 2020. Before the case was removed,
        Defendants consented to extend Plaintiffs' and Third-Party Defendant's time from the original
        due date, January 5, 2020, to January 31, 2020. However, the removal of this action to this Court
        had the effect, under Federal Rule of Civil Procedure 8l(c), of reducing Plaintiffs' and Third-
        Party Defendant's time to respond to the Counterclaims and Third-Party Complaint from the
        agreed date of January 31, 2020 to January 22, 2020. We are requesting an additional seven-day
        extension from the date the parties had agreed to prior to the removal.

                  Defendants have consented to this request. There are currently no scheduled dates in this
        matter.



        248883
                                                                  01/22/2020 13 : 41   #107   P . 003/003
From :
                   Case 1:20-cv-00391-AKH Document 6 Filed 01/22/20 Page 2 of 2




               I thank Your Honor in advance for considering this request.




         TO:   Ivan A. Saperstein (via e-mail)
               SILVERSTEIN & SAPERSTEIN
               494 Eighth A venue, 6th Floor
               New York, New York 10001
               Attorneys for Defendants and
                Third-Party Plaintiffs Carlton
                Ridenhour and Bring the Noize
                Music, Inc.

               Robert S. Besser (via e-mail)
               LAW OFFICES OF
               ROBERT S. BESSER
               100 Wilshire Blvd., Suite 700
               Santa Monica, CA 9040 I
               Attorneys for Defendants and
                Third-Party Plaintiffs Carlton
                Ridenhour and Bring the Noize
                Music, Inc.
